38 N.J. 530 (1962)
186 A.2d 112
AMERICAN MERCURY INSURANCE COMPANY, A CORPORATION, PLAINTIFF-RESPONDENT,
v.
CHARLOTTE R. BIFULCO, GENERAL ADMINISTRATRIX, ETC., AND SANTA LA BRUZZO, ADMINISTRATRIX, ETC., DEFENDANTS-APPELLANTS.
The Supreme Court of New Jersey.
Argued November 19, 1962.
Argued November 20, 1962.
Decided December 3, 1962.
Mr. Alex Eber argued the cause for the appellants (Messrs. Eber & Eber, attorneys).
Mr. Daniel G. Kasen argued the cause for the respondent (Messrs. Kasen, Schnitzer & Kasen, attorneys).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Kilkenny in the Appellate Division.
For affirmance  Chief Justice WEINTRAUB, and Justices FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  6.
For reversal  None.